           Case 1:20-cv-00800-RA Document 26 Filed 04/23/20 Page 1 of 1



                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 DINA YAAKUBOV,                                                  DATE FILED: 4-23-20

                             Plaintiff,

                        v.                                          20-CV-800 (RA)

                                                                        ORDER
 EQUIFAX INFORMATION SERVICES,
 LLC, and AMERICAN EXPRESS
 COMPANY,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         On consent of the parties and as discussed at today’s initial conference, discovery with

respect to American Express is hereby stayed pending resolution of American Express’s motion

to compel arbitration. By separate order, the Court will enter a Case Management Plan and

Scheduling Order governing the discovery schedule with respect to Equifax.

SO ORDERED.

Dated:      April 23, 2020
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
